cscott@lawofficeofchristyscott.com

From: leadparalegal@lawofficeofchristyscott.com

Sent: Friday, September 25, 2020 4:57 PM

To: ‘AN Bax'

Ce: ‘Bax Law Firm'; Christy Scott (cscott@lawofficeofchristyscott.com)

Subject: Status of Discovery Responses/Re: #19-125 Ted D. Ellis & Teresa Ellis v. C. Kirkman,
indv; A. Swinehammer, indv; L. Gibson, indv; and as agents/officers Town of Bluffton PD
& Town of Bluff PD

Importance: High

Great day, Elizabeth:
Christy asked that this message be delivered to Mr. Bax with regards to the above referenced matter.

“Arie, |have been working on the discovery but have not finished. We are half staffed due to the fact that we have
employees out with COVID and employees working remotely. | will finish the written responses this weekend so that
they can scan and bate stamp the documents for production on Monday.” Christy

Tamika D. Simmons
Lead Paralegal to Christy L. Scott

May everyday be filled with great expectation and overwhelming peace!

Law Offices of Christy L. Scott, LLC
108 Carn Street, Post Office Box 1515
Walterboro, South Carolina 29488
Office: (843) 782-4359
Facsimile: (843) 782-4362

 
